                                          Case 3:18-md-02843-VC Document 404 Filed 04/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IN RE: FACEBOOK, INC. CONSUMER                       Case No. 18-md-02843-VC (JSC)

                                   8     PRIVACY USER LITIGATION
                                                                                              DISCOVERY ORDER NO. 1
                                   9     This document relates to:
                                  10     ALL ACTIONS
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This MDL matter has been assigned to this Court for discovery management. As discussed
                                  14   at the discovery status conference held on April 17, 2020, the Court orders as follows:
                                  15           1.       The parties shall file a stipulated ESI Protocol on or before April 24, 2020. If there
                                  16   are discrete issues on which they are unable to agree by that date, then on April 24, 2020 they shall
                                  17   file a stipulation as to what is agreed upon, and on April 27, 2020, they shall jointly file a letter
                                  18   that sets forth their respective positions (and last and final offer) as to the outstanding issues.
                                  19   They shall present to each other their portions of the letter brief on the outstanding issues by 5:00
                                  20   p.m. on Friday, April 24, 2020 and then shall meet and confer by video on April 27, 2020, revise
                                  21   their respective positions as needed, and jointly submit the letter on the outstanding issues by 5:00
                                  22   p.m. on April 27, 2020. Defendants shall be responsible for submitting the letter brief.
                                  23           2.       The parties shall submit a Rule 502(d) stipulation pursuant to the same deadlines
                                  24   and process as applies to the ESI Protocol.
                                  25           3.       Over the next two weeks, the parties shall meet and confer and reach agreement on
                                  26   the following:
                                  27           a)       Custodians to be searched, and
                                  28           b)       Document productions that do not require search terms and when such productions
                                          Case 3:18-md-02843-VC Document 404 Filed 04/17/20 Page 2 of 2




                                   1   can be made.

                                   2           4.      Over the next two weeks, the parties shall meet and confer and Defendants shall

                                   3   share how the relevant ESI is maintained and where. Each side is encouraged to include their

                                   4   experts (including in-house experts) to ensure that the conversations are robust and productive.

                                   5           5.      The parties shall meet and confer by video regarding the above issues, and shall

                                   6   plan on doing so at least on Monday, Wednesday, and Friday unless they agree fewer meetings are

                                   7   necessary. Plaintiffs are responsible for scheduling the first meet and confer, Defendants the

                                   8   second, and shall thereafter take turns with respect to scheduling. All sessions must be by video,

                                   9   if available.

                                  10           6.      The Court will hold a further discovery status conference with the parties on May

                                  11   1, 2020 at 9:30 a.m. and intends to hold them every two weeks as needed. The Zoom Webinar

                                  12   information for attendees (members of the public) will be posted on the docket and the public
Northern District of California
 United States District Court




                                  13   calendar and the participants (panelists) will be invited by email. For each conference, the parties

                                  14   shall submit a joint status update by noon the day before the conference. The joint submission

                                  15   shall update the Court on the status of the tasks the Court ordered the parties to complete at the last

                                  16   status conference, as well as identify the new tasks that should be performed during the next two

                                  17   weeks. The parties shall exchange their portions of the joint submissions by noon two days before

                                  18   the status conference (i.e., by noon on April 29, 2020) and then meet and confer by video no later

                                  19   than 9:00 a.m. on the date the joint submission is due and then revise their respective portions

                                  20   accordingly such that a joint submission is filed by noon the day before the status conference (i.e.,

                                  21   April 30, 2020). Each party’s portion of the joint submission shall not exceed four pages with no

                                  22   more than 10 pages of attachments (if any).

                                  23           7.      The next status conferences following the May 1 conference shall be May 15 at

                                  24   9:00 a.m. and May 29 at 1:00 p.m.

                                  25           IT IS SO ORDERED.

                                  26   Dated: April 17, 2020

                                  27
                                                                                                     JACQUELINE SCOTT CORLEY
                                  28                                                                 United States Magistrate Judge
                                                                                         2
